Case 1:15-cv-00992-PAE Document 221

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 10/09/18 Page 1 of 2

 

 

USDC SDNY
DOCUMENT
" ELECTRONICALLY FlLED

 

DANIEL SHAK and SHK DIVERSIFIED, LLC
(and/or their successors in interest),

 

X I)oC #:

DATE FILED: 10 fs {?_D| §

 

 

 

 

 

 

 

 

 

Plaintiffs,
. 15 Civ. 992 (PAE)
_V_ :
JPMORGAN CHASE & CO., et al., :
Defendants. :
X
THOMAS WACKER, '
Plaintiff,
15 Civ. 994 (PAE)
_V_
JPMORGAN CHASE & CO., et al.,
Defendants. .
X
l\/IARK GRUMET, '
Plaintiff,
: 15 Civ. 995 (PAE)
_V_ f
: ORDER
JPMORGAN CHASE & CO., et al., :
Defendants. :
X

PAUL A. ENGELMAYER, District Judge:

The Court has received a joint letter from counsel regarding the Court’s October 1, 2018

Order directing the parties to re-flle, by October 10, 2018, their submissions on the Dauberl

motions With significantly more limited redactions. The parties request that the Court either

Case 1:15-cv-00992-PAE Document 221 Filed 10/09/18 Page 2 of 2

clarify that its prior Order applies only to the briefs themselves, and not the attached exhibits, or
grant an extension of the deadline to file re-redacted briefs so that the parties may renegotiate
underlying confidentiality designations Dkt. 219. For the avoidance of doubt, the Court
clarifies that the parties need only re-file the briefs themselves. They are not required to re-file

newly redacted exhibits. Accordingly, the Court declines the parties’ request for an extension.

'D“/'/l( YQ (:WM

Paul A. Engelmayerd
United States District Judge/

SO ORDERED.

Dated: October 5, 2018
New York, New York

